                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF LOUISIANA


 JIMMIE LEWIS                                                                  CIVIL ACTION

 VERSUS                                                                           NO. 19-13629

 DARRYL VANNOY                                                               SECTION: “T”(1)


                                           OR D ER

       The Court has considered the petition, the record, the applicable law, the Report and

Recommendation of the United States Magistrate Judge, and the objection to the Magistrate

Judge's Report and Recommendation filed by Jimmie Lewis (R. Doc. 13). The Court finds the

Objection, which merely asserts that the Magistrate Judge either misapplied Supreme Court

precedent or incorrectly found no constitutional violation, is without merit and must be overruled.

The Court thus approves the Report and Recommendation of the United States Magistrate Judge

and adopts it as its own opinion. Accordingly,

        IT IS ORDERED that the federal application for habeas corpus relief filed by Jimmie

Lewis is DISMISSED WITH PREJUDICE.

       New Orleans, Louisiana, this _____
                                     30th day of _______________,
                                                      June        2021.




                                             __________________________________________
                                             UNITED STATES DISTRICT JUDGE
